Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Reed on 1/21/2022.
The application has been amended as follows: 

IN THE CLAIMS
Claim 1, line 6, after “configured to control” inserted – the --.
Claim 4, line 2, after “the controller controls” inserted – the --.
Claim 5, line 4, after “the controller controls” inserted – the --.
Claim 6, line 4, after “the controller controls” inserted – the --.
Claim 7, lines 5 and 8, after “the controller controls” inserted – the --.
Claim 8, line 5, after “the controller controls” inserted – the --.

Reasons for Allowance
Claims 1-8 are allowed.
The primary reason for the allowance of Claims 1-8 is the inclusion of the limitations the controller matches the display of the remaining amount of a second container other than a first container with the display of the remaining amount of the first container having a smallest remaining amount among the plurality of the printing material containers.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853